The motion of the National Association of Railroad and Utilities Commissioners for leave to file a brief amicus curiae is granted. The petition for writ of certiorari is denied upon the ground that the Court is unable to find that the decision of the highest court of the State did not rest upon an adequate non-federal ground. Judicial Code, § 237 (b), 28 U. S. C. 344 (b). Lynch v. New York, 293 U. S. 52; Honeyman v. Hanan, 300 U. S. 14; New York City v. Central Savings Bank, 306 U. S. 661; McGoldrick v. Gulf Oil Corp., ante, p. 2.